Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 November 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond Sir.
Nantes Nov. 7. 1780.
I have before me your two Favours of the 28 Ulto and 1st Instant.— I understand as little as you do the Reason of drawing on M. de Chaumont, but he ordered me to do so and you had previously put me under his Orders about the Cloathing; the only Reason I ever heard was a supposed incompatibility between your public Character and an acceptor of Bills: For my own Part I should have been equaly satisfied to have drawn on you directly. As to the Motives of Mr de C in this Business I am ignorant of any other than what he professed, which were, to preserve a consistincy in your Character as a Minister, & to save you trouble. I think with you that no Step should be taken at the Caisse d’Escompte, while the Payments go on, but a good watch should be kept so as not to let our Credit suffer an hour: All the Bills I have drawn for the public will be found marked HS (habilement de Soldat) these are all in the List I sent to you and all I expect you to pay for me in the Case of failure on the part of M. de C. I have besides drawn on him ten Bills marked HO (habilement d’Officier) agreeable to the List inclosed amo [amounting] to 25551. [l.t.] 19 [s.]— These Goods he Ordered on his own accot, & the Officers in America are to buy them of Mr Holker, If however Mr C should fail I shall be obliged to reimburse this money, but in that Case I shall retain the Goods if they are not gone; So that I should not lose much in the End, tho’ it would be disagreeable to pay Cash, which I can’t well spare, & take Goods which I do not want. All my other Bills for Mr de C for aids are paid, except what I lately furnished him, & the amount of these are under the Acceptance of Messrs Cottin fils & Jauge his Bankers, so that I think I am on all sides perfectly safe.— I forwarded your Letter from M Lavoisier to Messrs De Segray & Co at St Malo, and the same day I received a Letter from them informing me that all former Obstacles were removed, but they tell me of a new & unexpected one, which is Mr Moylans want of Cash to pay the Lettres de Voiture on their arrival & this Gentleman has for that Reason desired the Expedition to be stopped, I shall immediately direct the Business to go on again & if Messrs Gourlade & Moylan cannot or do not choose to find Cash I will find somebody that will, which I trust you will not disapprove.
Mr Johnson has given me the Papers & agreeable to your Desire I broke the Seals and read them, I think their cannot remain Doubt as to the propriety of your Conduct relative to Mr. S, and of the impropriety of his relative to you. I have Letters from Boston which inform me that Landais was turned out of his Command on the passage as being insane: It did not require much Penetration to find this out before he sailed.— I suspect Mr S intends to keep the public Goods in his Hands untill you pay his Bills, for, notwithstanding your Orders & Mr Austins constant application to him the loading is not begun, tho’ the Mars has been waiting for nothing else this week past.
I wish it had been in my power to send you the Invoice of the Goods taken of Mr de C before this time, but it is an immense Work of about 100 pages in folio, full of additions & Calculations and all this to be copied before I can send it, after which I shall have 4 more Copies to make. I hope to get through the two first this Week & as soon as I do you shall have it, in the mean time I send inclosed a note of the Terms as Mr de C wrote it himself: The price I understood to be the Cost & Charges & thus I have calculated it.—
I send inclosed a model of a Bill of Exchange such as I suppose will answer your Purpose & Mr de Chaumonts equaly, I have not put the Names of the Persons you draw on because I do not know whether you will choose to draw on the Congress or the Committee. Mr de Chaumont in one of his Letters to me mentioned that the Bills should be paid in either hard money or other Bills on you, as the Option of this, lays with Congress I see no objection to drawing the Bills in that manner, but you may alter it or not as you please.—
I am very impatient to hear if the Marquis de la Fayettes having quitted Bordeaux, that Ship might have been now under Sail for America if she had arrivd at L’orient when I expected.—
I am ever with the greatest Respect Yours most dutifully & affectionately
Jona Williams J


The Goods you take of M. de C will exceed 400,000 so that if you give him Bills now, you may safely do it for that Sum & the Balance may be drawn for afterwards.
Mr Moylan has paid me for Shott I sent for the Alliance which was ordered by Capt Jones, I send you the Invoice of it inclosed, with its voucher please to return me the latter.

I also inclose you the Letter & Invo I have recd from Messrs French & Co of Bordeaux, relative to the choice Claret I promised to procure for you,— I hope the Quality will answer the Price,—there are under your mark 5 Cases for Doctor Bancroft which please to deliver him, the other 5 are for Mr Adams which please to keep for his Orders. I shall in the mean time only charge you with 500 for the 5 Cases you receive.
JW

 
Endorsed: Letter from M. Williams Nov. 7. 1780. Answer to the Question, Why were your Bills drawn on M. de Chaumont? Schweighauser Terms of Purchase of the Cloths from M. de Chaumont
Notation: Jona Williams
